
	

113 HR 4707 IH: To authorize the appropriation of funds to the Centers for Disease Control and Prevention for conducting or supporting research on firearms safety or gun violence prevention.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4707
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Moran, Ms. Norton, Ms. Shea-Porter, Ms. Schwartz, Ms. Tsongas, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Esty, Mr. Himes, Ms. Lee of California, Mr. Grijalva, Mr. Lynch, Ms. McCollum, Ms. Brown of Florida, Mr. McDermott, Mr. McGovern, Mr. Courtney, Mr. Holt, Ms. Meng, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
	
		1.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention
			 $10,000,000 for each of fiscal years 2015 through 2020 for the purpose of
			 conducting or supporting research on firearms safety or gun violence
			 prevention under the Public Health Service Act (42 U.S.C. 201 et seq.).
			 The amount authorized to be appropriated by the preceding sentence is in
			 addition to any other amounts authorized to be appropriated for such
			 purpose.
		
